                                      IN THE UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION

                       CRIMINAL MINUTES - INITIAL APPEARANCE, ARRAIGNMENT,

Case No.: 3:18CR00025-002                                         Date: November 1, 2018


Defendants:                                                           Counsel:
Michael Paul Miselis ( Custody )                                      Jessica Phillips ( CJA )


 PRESENT:          JUDGE:                       Joel C. Hoppe, USMJ                 TIME IN COURT: 9:14-9:27= 13
                                                                                    min
                   Deputy Clerk:                Heidi N. Wheeler
                   Court Reporter:              H. Wheeler/ FTR
                   U. S. Attorney:              Chris Kavanaugh/ Thomas Cullen
                   USPO:                        Tammy Wellborn
                   Case Agent:                  Dino Cappuzzo
                   Interpreter:


                               INITIAL APPEARANCE AND BOND HEARING

          Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings in District of arrest.
          Defendant requests appointment of counsel. CJA 23 completed in district of arrest. Financial affidavit
          printed from California case and reviewed in open Court. Court questions defendant.
          Court will appoint counsel. Jessica Phillips appointed.

                                                  ARRAIGNMENT
          Defendant(s) waives reading of Indictment/Information.
          Defendant(s) is arraigned and specifically advised of rights (Rule 11 F.R.C.P).


 DEFENDANT(S) PLEADS:

 DEF. #              GUILTY                  NOT GUILTY              NOLO                        REMARKS
                                          All counts
    1

    2

    3

    4


          Jury trial to be set once all defendants have arrived in this district.
          Defendant(s) remanded to custody.

 Additional Information:
 Parties will schedule bond appeal issue before Judge Moon.




Case 3:18-cr-00025-NKM-JCH Document 36 Filed 11/01/18 Page 1 of 1 Pageid#: 283
